Rowell, J.
1. Under all the circumstances, the court did not err in overruling the motion for a continuance.
2. Where the defendant, though under illegal arrest at the time, consents to be searched, and the search discloses that he has hidden upon his person stolen property, evidence of the discovery of the property in this manner is admissible against him in a prosecution for the larceny. Williams v. State, 100 Ga. 511 (28 S. E. 624, 39 L. R. A. 269).
3. Under the evidence, the court properly confined the issue to the count in the indictment which charged larceny from the house.
4. The evidence fully authorized the conviction; and no material error appears. Judgment affirmed.